Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered March 5, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the third degree (Penal Law §§ 110.00, 140.20). We reject the contention of defendant that his waiver of the right to appeal was not knowingly, voluntarily, and intelligently entered (see generally People v Callahan, 80 NY2d 273, 280 [1992]). “No particular litany is required for an effective waiver of the right to appeal” (People v McDonald, 270 AD2d 955, 955 [2000], lv denied 95 NY2d 800 [2000]; see People v Moissett, 76 NY2d 909, 910-911 [1990]). “Defendant’s responses to County Court’s questions unequivocally established that defendant understood the proceedings and was voluntarily waiving the right to appeal” (People v Gilbert, 17 AD3d 1164, 1164 [2005]). The waiver by defendant of the right to appeal encompasses his present challenge to the court’s suppression ruling (see id.; People v Pan Zhi Feng, 15 AD3d 862 [2005]). Present—Green, J.P, Gorski, Martoche, Smith and Hayes, JJ.